Poch, J. This matter coming on to be heard upon the motion of Respondent for summary judgment, due notice having been given and the Court being fully advised in this matter, the Court hereby finds: 1. That Lester Crown is president and director of Claimant herein, Material Service Corporation; 2. That Lester Crown, president and director of Claimant herein, admitted in testimony in Federal court (United States v. Craig (N.D. Ill. 1976), No. 74CR879) that he gave money to members of the Illinois General Assembly for the purpose of obtaining passage in the Illinois General Assembly of certain legislation; 3. That section 10.1 of The Illinois Purchasing Act (Ill. Rev. Stat. 1979, ch. 127, par. 132.10 — 1) provides that the State is prohibited from contracting or subcontracting with a person or business who has made an admission, which is a matter of record, of bribery of an officer or employee of the State of Illinois; 4. That the contract upon which this claim is based was entered into in violation of section 10.1 of The Illinois Purchasing Act (Ill. Rev. Stat. 1979, ch. 127, par. 132.10 — 1); 5. That section 10 of The Illinois Purchasing Act (Ill. Rev. Stat. 1979, ch. 127, par. 132.10) provides that any contract entered into in violation of The Illinois Purchasing Act is void; 6. That no genuine issue of fact exists in this matter. It is hereby ordered that the motion of the Respondent for summary judgment be and the same is hereby granted and the claim is dismissed.